Citation Nr: 1729009	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  06-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for chronic right Achilles tendonitis.

3.  Entitlement to a rating in excess of 10 percent for chronic left Achilles tendonitis.

4.  Entitlement to a rating in excess of 10 percent for myositis ossificans, right hip.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to a compensable rating for residuals of a fractured left ring finger.  

7.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from March 1974 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously remanded in October 2010 and May 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Pursuant to the Board's May 2016 remand, the Veteran was scheduled for VA medical examinations in connection with his reopened claim for service connection for a right shoulder disability, increased rating claims for his right hip, bilateral Achilles tendonitis, right knee, and left ring finger disabilities, and claim for TDIU; he did not report for his examinations scheduled in February 2017 and good cause for not reporting was not alleged or shown.



CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2016).

2.  A rating in excess of 10 percent for right Achilles tendonitis must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2016).

3.  A rating in excess of 10 percent for left Achilles tendonitis must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2016).

4.  A rating in excess of 10 percent for a right hip disability must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2016).

5.  A rating in excess of 10 percent for a right knee disability must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2016).

6.  A compensable rating for residuals of a fractured left ring finger must be denied as a matter of law since the Veteran did not report for the scheduled examination.  38 C.F.R. § 3.655 (2016).

7.  Entitlement to TDIU must be denied as a matter of law since the Veteran did not report for the scheduled examinations.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met. See March 2005 and March 2006 notice letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required

The duty to assist is also met.  The Veteran's service treatment records, identified post-service treatment records, VA examinations from 2011, and records from the Social Security Administration (SSA) have been obtained.  Development from the prior remands has also been completed to the extent possible.  

The May 2016 Board remand requested VA examinations for all of the disabilities at issue and while these examinations were scheduled, the Veteran did not report for them.  Although additional VA examinations were warranted based on the Board's prior remand, neither the Veteran nor his representative has provided any specific or pertinent reasons as to why he failed to respond or report for the VA examinations, and since there has been no further response from the Veteran and no showing of good cause, there is no need to reschedule the VA examinations and no additional assistance is required at this point to fulfill VA's duty to assist.  38 C.F.R. § 3.655.  

In April 2017 written argument, the Veteran's representative asserted that the Veteran's examinations should be rescheduled because VA "failed to demonstrate lack of good cause" and because there was "insufficient notice to the veteran of the result of his failure to report for [the] examination under 38 C.F.R. § 3.655(b)."  The Board is unclear as to what "good cause" is required on the part of VA when determining whether to reschedule a missed examination, and the representative does not elaborate on that argument.  The Board notes instead that 38 C.F.R. § 3.655(a) and (b) sets forth the action adjudicators are to take when good cause is not shown for failing to report for an examination.  The regulation even goes so far as to provide examples of reasons that demonstrate good cause.  The onus, therefore, is on the appellant to offer some explanation for not reporting for an examination, and an adjudicator cannot make a determination on whether good cause has been presented for failing to report for an examination when no cause is provided.  Thus, there can be only one logical outcome when there is silence from the Veteran and his representative as to why he did not appear for the examinations and that is finding that good cause is not shown.  

As to the second assertion, 38 C.F.R. § 3.655(b) describes how VA responds when an appellant does not report for an examination, but contains no mandate that the appellant must be given notice of such.  The requirements for VA's duty to notify an appellant are generally found in 38 C.F.R. § 3.159(b) and the regulation makes no reference to 38 C.F.R. § 3.655(b) or includes similar language.  Consequently, the Board finds there is no duty to notify an appellant of adjudicatory action taken for failing to report for an examination.  See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947) (holding that everyone dealing with the government is charged with knowledge of federal statues and lawfully promulgated agency regulations); see also Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991) (regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance").  

Nevertheless, the Board observes that its May 2016 remand provided an adequate explanation as to why these examinations were needed before adjudicating the Veteran's claims, and this served as ample notice as to their importance.  Specifically, with regard to the increased rating claims on appeal, the May 2016 remand explained that the Veteran was last examined for his service-connected disabilities in April 2011, and that a more contemporaneous examination was needed to ascertain the current level of impairment of those disabilities and to determine the functional impairment the service-connected disabilities produced in a work setting.  As for the Veteran's right shoulder disability, the Board reopened this claim in its May 2016 decision by finding that new and material evidence had been received.  Having reopened the claim, the Board then explained in its remand that a nexus opinion was needed prior to the adjudication of that claim.  

Additionally, prior to the return of the Veteran's case to the Board, his claims were readjudicated by the Agency of Original Jurisdiction in a February 2017 supplemental statement of the case (SSOC), which advised the Veteran that he had failed to report for VA examinations scheduled in that same month.  He was also provided the full text to 38 C.F.R. § 3.655 in the "Pertinent Laws; Regulations; Rating Schedule Provisions" section of the SSOC.  The Veteran was then given an opportunity to respond to the SSOC, and did not.  Thus, it cannot be said that the Veteran was not made aware of the consequences of his failing to report for an examination under 38 C.F.R. § 3.655.

In light of the above, the Board finds that rescheduling the examinations is not required and its prior remand directives of May 2016 have been substantially complied with to the extent possible.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in connection with an original compensation claim, the claim shall be rated based on the evidence of record. When, however, the examination was scheduled in connection with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§  3.655(a), (b) (2016).

As the current appeal involves a reopened claim and claims for an increase that do not stem from an original grant of service connection (i.e. is not a downstream issue from an original compensation claim), and as no good cause has been shown for the Veteran's absence from his scheduled examination, under 38 C.F.R. § 3.655, the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a right shoulder disability is denied.

A rating in excess of 10 percent for right Achilles tendonitis is denied.

A rating in excess of 10 percent for left Achilles tendonitis is denied.

A rating in excess of 10 percent for a right hip disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

A compensable rating for residuals of a fractured left ring finger is denied.

A TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


